Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Kroon on 11/2/2021.

The application has been amended as follows: 
Claim 19. (Currently Amended) The robot cleaner of claim 18, wherein the debris chute tapers in a direction moving from [[a]] the front of the robot cleaner towards the vacuum inlet.

Claim 24. (Currently Amended) A robot cleaner comprising: 
a body including a front, a rear, and a vacuum inlet disposed therebetween;
 at least one driven wheel; 
at least one side brush comprising a hub configured to rotate about a pivot axis and a plurality of side brush bristles extending from the hub, the pivot axis being disposed in front of the vacuum inlet; and 
at least one side brush deflector at least partially disposed between the vacuum inlet and the pivot axis of the at least one side brush, the at least one side brush deflector comprising at least one of a strip of flexible material or a plurality of deflector bristles extending downwardly at least one side brush deflector is 

Claim 27. (Currently Amended) The robot cleaner of claim 26, wherein the debris chute tapers in a direction moving from [[a]] the front of the robot cleaner towards the vacuum inlet.

Claim 29. (Currently Amended) A robot cleaner comprising: 
a body including a front, a rear, and a vacuum inlet disposed therebetween; 
at least one driven wheel; 
at least one side brush comprising a hub configured to rotate about a pivot axis and a plurality of side brush bristles extending from the hub beyond a periphery of the body, the pivot axis being disposed in front of the vacuum inlet; 
and at least one side brush deflector at least partially disposed between the vacuum inlet and the pivot axis of the at least one side brush, the at least one side brush deflector comprising at least one of a strip of flexible material or a plurality of deflector bristles extending downwardly from a floor facing surface of the robot cleaner and configured to contact a floor such that the at least one side brush deflector is 

Claim 32. (Currently Amended) The robot cleaner of claim 31, wherein the debris chute tapers in a direction moving from [[a]] the front of the robot cleaner towards the vacuum inlet.

ALLOWANCE
Claims 16, 18-29 and 31-35 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 16, 24, and 29, the prior art of record Yoshida (JP2013230199) in view of Maramatsu (WO2016098392) is generally consistent with the claim limitations as described in the previous Office Action.  Yoshida discloses a robot vacuum with deflector bristles formed around the vacuum inlet and side brushes which come into contact the deflector bristles.  Yoshida fails to disclose the deflector bristles between the vacuum inlet and the pivot axis of the at least one side brush.  Yoshida further gives reasoning on why the side brushes are located to the sides of the vacuum inlet.  As such a modification to the side brushes of Yoshida would be viewed as improper and teach away from the original disclosure of Yoshida.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.

Claims 18-23, 25-28 and 31-35 are allowed as being dependent from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723